NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         SEP 18 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GARY RAYMOND HARVEY; BERNICE                     No. 16-73643
C. HARVEY,
                                                 Tax Ct. No. 9526-16
                Petitioners-Appellants,

 v.                                              MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Gary Raymond Harvey and Bernice C. Harvey appeal pro se from the Tax

Court’s order dismissing for lack of subject matter jurisdiction their petition

regarding the Commissioner of Internal Revenue’s collection of taxes for tax years

1989-1992, 1994-1999, and 2003-2005. We have jurisdiction under 26 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 7482(a)(1). We review de novo the Tax Court’s dismissal for lack of subject

matter jurisdiction. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We

affirm.

      The Tax Court properly concluded that it lacked jurisdiction over the

Harveys’ petition because the Harveys did not file it within 90 days of a notice of

deficiency or 30 days of a notice of determination. See 26 U.S.C. § 6213(a)

(establishing a 90-day requirement for appealing a notice of deficiency); 26 U.S.C.

§ 6330(d)(1) (establishing a 30-day requirement for appealing a notice of

determination concerning notices of lien or notices of intent to levy); Gorospe, 451

F.3d at 968 (the tax court is a court of limited jurisdiction, and its subject matter is

defined by Title 26 of the United States Code).

      The Tax Court did not abuse its discretion in denying the Harveys’ motion

for reconsideration because the Harveys did not establish grounds for relief. See

Parkinson v. Comm’r, 647 F.2d 875, 876 (9th Cir. 1981) (standard of review).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     16-73643